Barclay, J.
This is an action of ejectment to recover possession of a piece of real estate occupied by defendant for railroad purposes. • The answer set up an array of facts the drift of which is to the effect that defendant has acquired the rightful ownership of the property by certain condemnation proceedings, which are described at length.
The reply was general, denying the allegations of the answer.
*509A trial was had before Judge- Spencer, a jury having been waived, and a judgment for defendant resulted. Plaintiff duly appealed.
The case turns on the question of the validity of the proceedings taken to subject the property to the public use for a railway. They are identical with those considered by this division of the court in St. Joseph & Iowa Railroad Co. v. Shambaugh, 106 Mo. (1891) 557, and the same objections are urged now that were then considered. "We regard them as untenable for the reasons given at that time, and are satisfied to adhere to the opinion then pronounced.
We therefore affirm the judgment now before us,
all the judges of this division concurring.